UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Fifth Street Asset Management Inc. (Name of Issuer) ClassA Common Stock, par value $0.01 per share (Title of Class of Securities) 31679P109 (CUSIP Number) November 30, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. Greenlight Capital, Inc. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 380,986 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 380,986 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 380,986 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 6.6% 12 Type of Reporting Person (See Instructions) IA 1 Names of Reporting Persons. DME Advisors, LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 84,800 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 84,800 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 84,800 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 1.5% 12 Type of Reporting Person (See Instructions) IA 1 Names of Reporting Persons. DME Capital Management, LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 125,900 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 125,900 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 125,900 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 2.2% 12 Type of Reporting Person (See Instructions) IA 1 Names of Reporting Persons. DME Advisors GP, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 210,700 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 210,700 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 210,700 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 3.7% 12 Type of Reporting Person (See Instructions) HC 1 Names of Reporting Persons. David Einhorn 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. U.S. Citizen Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 591,686 shares 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 591,686 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person 591,686 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 10.2% 12 Type of Reporting Person (See Instructions) HC AMENDMENT NO. 1 TO SCHEDULE 13G This Amendment No. 1 (the “Amendment”) to Schedule13G relating to Class A Common Stock, par value $0.01 per share (“Common Stock”), of Fifth Street Asset Management Inc., a Delaware corporation (the “Issuer”), is being filed with the Securities and Exchange Commission (the “SEC”) as an amendment to the Schedule 13G filed with the SEC on February 13, 2015.This Amendment is being filed on behalf of Greenlight Capital, Inc., a Delaware corporation (“Greenlight Inc.”), DME Advisors, LP, a Delaware limited partnership (“DME Advisors”), DME Capital Management, LP, a Delaware limited partnership (“DME CM”), DME Advisors GP, LLC, a Delaware limited liability company (“DME GP” and together with Greenlight Inc., DME Advisors and DME CM, “Greenlight”), and Mr.David Einhorn, the principal of Greenlight (collectively with Greenlight, the “Reporting Persons”). This Amendment relates to Common Stock of the Issuer held by Greenlight for the account of private investment funds and other accounts for which Greenlight acts as investment manager (or general partner of the investment manager) and with respect to which Mr. Einhorn may be deemed to have indirect investment and/or voting power as the principal of Greenlight and other affiliated entities.DME GP is the general partner of DME Advisors and of DME CM. The filing of this Schedule13G shall not be construed as an admission that any of the Reporting Persons is for the purposes of Section 13(d) or 13(g) of the Securities Exchange Act of 1934, the beneficial owner of any of the Common Shares reported herein.Pursuant to Rule 13d-4, each of the Reporting Persons disclaims all such beneficial ownership except to the extent of its pecuniary interest in any Common Shares, if applicable. The Reporting Persons are making this filing because their ownership percentage increased solely due to a reduction in the number of outstanding shares of Common Stock. This Amendment is being filed to amend and restate Item 4 as follows: Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned Greenlight Inc. may be deemed the beneficial owner of 380,986 shares of Common Stock. DME Advisors may be deemed the beneficial owner of 84,800 shares of Common Stock. DME CM may be deemed the beneficial owner of 125,900 shares of Common Stock. DME GP may be deemed the beneficial owner of 210,700 shares of Common Stock. David Einhorn may be deemed the beneficial owner of 591,686 shares of Common Stock. (b) Percent of Class The information set forth in Rows 5 through 11 ofthe cover page for each Reporting Person is hereby incorporated by reference into this Item 4(b) for each such Reporting Person. The percentages reported herein have been determined by dividing the number of shares of Common Stock beneficially owned by each of the Reporting Persons by 5,782,392, the number of Common Shares outstanding as of November 20, 2015, as reported in the Quarterly Report on Form 10-Q filed by the Issuer on November 24, 2015 with the SEC. (c) Number of shares as to which such person has voting and dispositive power: The information set forth in Rows 5 through 11 ofthe cover page for each Reporting Person is hereby incorporated by reference into this Item 4(c) for each such Reporting Person. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:December 4, 2015 GREENLIGHT CAPITAL, INC. By: /s/ DANIEL ROITMAN Daniel Roitman Chief Operating Officer DME ADVISORS, LP By: DME Advisors GP, LLC, its General Partner By: /s/ DANIEL ROITMAN Daniel Roitman Chief Operating Officer DME CAPITAL MANAGEMENT, LP By: DME Advisors GP, LLC, its General Partner By: /s/ DANIEL ROITMAN Daniel Roitman Chief Operating Officer DME ADVISORS GP, LLC By: /s/ DANIEL ROITMAN Daniel Roitman Chief Operating Officer /s/ DANIEL ROITMAN* Daniel Roitman, on behalf of David Einhorn * The Power of Attorney executed by David Einhorn, authorizing the signatory to sign and file this Schedule 13G on David Einhorn’s behalf, filed as Exhibit 99.2 to the Schedule 13G filed with the Securities and Exchange Commission on May 24, 2010 by the Reporting Persons with respect to the common stock of NCR Corporation, is hereby incorporated by reference.
